Citation Nr: 1514635	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-00 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to January 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The July 2010 rating decision found that new and material evidence had not been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  A notice of disagreement was received in August 2010, a statement of the case was issued in December 2012, and a substantive appeal was received in January 2013.

In his January 2013 substantive appeal, the Veteran requested that he be scheduled for a videoconference hearing before a Member of the Board.  The requested hearing was scheduled for March 2015, and the Veteran was sent notice of this hearing in January 2015 and February 2015.  However, he cancelled this hearing, via a letter from his accredited representative, in March 2015.  This letter noted that the "Veteran will not be able to attend his video conference hearing due to having stage IV bone cancer."  Therefore, the hearing request is deemed to have been withdrawn, and the Board will proceed with adjudication of this claim.

The Board notes a November 2013 rating decision found that new and material evidence had not been received to reopen a claim of entitlement to service connection for tinnitus.  The Veteran was notified of this decision in November 2013, but he did not file a notice of disagreement.  

The issue of entitlement to service connection for bilateral hearing loss (on the merits) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing loss was denied by a Board decision in April 2002.

2.  The additional evidence received since the April 2002 Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

Evidence added to the record since the April 2002 Board decision is new and material; thus, the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.


II.  New and Material Evidence

The Veteran's claim of entitlement to service connection for bilateral hearing loss was previously denied by the Board in an April 2002 decision.  

Unless the Chairman of the Board orders reconsideration or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  No such exception to finality applies in this case, and the Veteran does not contend otherwise.  Thus, the February 2005 Board decision constitutes a final decision.  Id; see generally Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The Veteran's claim of entitlement to service connection for bilateral hearing loss was denied by the Board in April 2002 because it determined that the Veteran's bilateral hearing loss existed prior to his entry on active duty in January 1961 and was not aggravated during service.  Of record at the time of the April 2002 Board decision were the Veteran's service treatment records; VA medical records; a February 2001 VA examination report; private medical records dated through May 2001; a private etiology opinion dated in February 2000; transcripts of a May 2001 hearing before a Decision Review Officer (DRO) and an October 2001 hearing before a Member of the Board; and personal statements from the Veteran.

The April 2002 Board decision found that evidence of record at the time of that decision demonstrated left ear hearing loss that existed prior to service and was not aggravated by service, and right ear hearing loss that was not caused or aggravated by service.  Relevant to the new and material evidence claim, the record in April 2002 contained a February 2000 opinion from the Veteran's private otolaryngologist opining that, based on audiological testing and his reports of in-service noise exposure but no post-service noise exposure, "[i]t would appear that his hearing loss is most probably predominantly related to the noise exposure while on his military duty."  Also of record at the time was a February 2001 VA examination report that discussed the Veteran's in-service audiograms, noting inconsistencies in the in-service left ear findings, and the Veteran's lay reports of having been unaware of a hearing problem until the mid-1970s.  It also noted that the Veteran reported having been exposed to noise from jet engines and powder charges in service, his post-service work operating farm machinery and working in a slaughterhouse, and his pre-service and post-service hunting with rifles and shotguns.  Based on the above information, physical examination, and audiological testing, the examiner found that "[i]t would appear ... that the exposure to noise while in the service is unlikely the cause of the current hearing loss and tinnitus."  The April 2002 Board decision ultimately found the February 2001 VA examiner's opinion to be more probative than that of the private physician.

Since the April 2002 Board decision, the Veteran has provided, in pertinent part, an August 2010 opinion from his private otolaryngologist (who is not the otolaryngologist who provided the February 2000 opinion).  This letter notes that the Veteran has been followed by this otolaryngologist's private facility since 1976.  It notes that the Veteran had a left tympanomastoidectomy for a cholesteatoma in 1976, and it describes the Veteran's in-service acoustic trauma and reported symptomatology.  Based on the above, the private physician opined that "any reasonable assessment of his history and his audiologic profile would indicate that his military service did contribute to his sensorineural hearing thresholds."  

This evidence is new in that it was not of record at the time of the April 2002 Board decision.  It is material in that it provides competent medical evidence of a nexus between the Veteran's current hearing loss and his in-service noise exposure.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.  To this extent, the benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.  


REMAND

The Veteran contends, in essence, that his bilateral hearing loss results from in-service noise exposure associated with his duties as an ordnanceman, working with ammunition and explosives.

Applicable law provides that service connection will be established for a disability resulting from personal injury suffered or disease contracted, or for aggravation of a preexisting injury or disease contracted, in the line of duty in the active military naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Audiometric testing measures hearing levels (in decibels) over a range of frequencies (in Hertz); the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schoeder et al. eds., 1988)).

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014); Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir. 2004).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Upon review, the condition of bilateral hearing loss was noted upon the Veteran's entry into active duty service.  Specifically, the audiometric testing on January 16, 1961, for the purpose of entry into active duty service, showed a right-ear decibel loss of 30 at 500 Hertz and 25 at 4000 Hertz, and showed a left-ear decibel loss of 60 at 500 Hertz, 65 at 1000 and 2000 Hertz, and 55 at 3000 Hertz.  Several days later, on January 19, 1961, a group screening audiometric testing was conducted that showed, in relevant part, a right-ear decibel loss of 35 at 500, 1000, and 2000 Hertz and of 25 at 4000 Hertz; and showed a left-ear decibel loss of 30 decibels at 500 Hertz, of 25 decibels at 1000 and 2000 Hertz, of 35 at 3000 Hertz, and of 30 at 4000 Hertz.  Based upon the audiometric results recorded on the date of entry into active duty and recorded several days thereafter, some degree of bilateral hearing loss was shown on the Veteran's service entrance examination, and as such the condition was "noted" upon entry.  See Hensley, 5 Vet. App. at 157; 38 C.F.R. § 3.304(b).  Hence, the Veteran's hearing acuity in his right and left ears was not shown to be of sound condition at entry into active duty, and thus the Veteran is not entitled to the presumption of soundness in this case.  38 U.S.C.A. § 1111 (West 2014).

Accordingly, the issue in this case is whether the Veteran's pre-existing bilateral hearing loss was aggravated during active duty service.  This issue turns on whether there has been any measurable worsening of the pre-service condition during service, and then on whether such worsening constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley, 5 Vet. App. at 163.  

As indicated above, the Veteran's January 16, 1961, active duty examination report contains audiometry readings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
X
25
LEFT
60
65
65
X
55

The January 16, 1961, examination report also notes whispered voice and spoken voice test scores of 15/15 bilaterally.  The examination report noted "[d]efective hearing, left, [not considered disqualifying]."  The Veteran was determined to be qualified for active duty in the United States Navy.

The Veteran's January 19, 1961, group screening audiogram contains audiometry readings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
20
25
LEFT
30
25
25
35
30

(Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Thus, the January 1961 examination readings in this case have been converted from ASA units to ISO units.)

A January 1961 service treatment record notes that the Veteran has been "[h]ard of hearing since birth.  Hears normal conversation [without] difficulty."  A July 1961 record reflects the Veteran reported that he is losing the hearing in his left ear.  He reported that he "has always had trouble hearing from left ear - now claims that he has more difficulty than ever."  It was noted that he should have an ear, nose, and throat consultation when his ship gets to Norfolk, but no such consultation is of record.  A May 1962 record notes that the Veteran complained of soreness in his right ear, and he was found to have mild externa otitis of the right ear.  The January 1963 separation examination report reveals that no audiometry examination was conducted, but that the whispered voice testing was 15/15 bilaterally.  

With respect to in-service noise exposure, in a January 2000 statement, the Veteran reported that he "was aboard ship and we would have training exercise's and we would fire 5" powder guns.  I was a gunner's mate and was directly involved in the firing of the guns."  He reported he would be unable to hear for three or four days after a training mission and that he was never given hearing protection.  In this statement and in a July 2001 statement, the Veteran reported that he served on an aircraft carrier and was exposed to constant noise from jets taking off and landing.  He also reported that the quarters in which he slept were directly under the flight deck.  He reported he was exposed to the noise of the catapult and the hooking of the planes when they landed.  

The Veteran's DD Form 214 reflects that the Veteran served in the United States Navy Reserve.  It does not list a military occupational specialty (MOS), but it does note that his related civilian occupation was ordnanceman, ammunition and explosives.  Numerous service treatment records reflect that the Veteran received treatment aboard ships (the USS Antietam and the USS Valley Forge).  The Board finds the Veteran's accounts of in-service noise exposure to be consistent with the places, types, and circumstances of his military service.  38 U.S.C.A. § 1154(a) (West 2014).  Thus, the Board accepts the Veteran's lay statements as competent and credible evidence that the Veteran was exposed to loud noise while in service.

The Veteran underwent a VA examination in connection with his original claim in February 2001.  The audiometry readings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
50
75
60
LEFT
70
5
50
95
90

When these post-service audiometric results are compared to the results recorded at service entry, the record before the Board tends to indicates that there is objective evidence that shows the Veteran's bilateral hearing loss has increased in severity since service.  Such a comparison would be permissible in this case, especially since the record evidence reveals that the January 1963 separation examination report contained no audiometry examination listing puretone threshold readings, which could be compared to those recorded at the Veteran's entry into active duty in January 1961.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994) ("By conducting both induction and separation examinations, the government is in the best position to have reliable medical evidence about any changes in a preexisting condition.  If it does not, it cannot penalize the veteran in favor whom all doubts are to be resolved").

On balance, when such a comparison is considered together with the Veteran's competent and credible lay testimony of military noise exposure and the July 1961 service treatment record reflecting that the Veteran sought treatment for increased left ear hearing difficulty, the evidence tends to support a finding that there was a measurable worsening of the Veteran's pre-service bilateral hearing loss during and since service.  Resolving all reasonable doubt in the Veteran's favor, the record evidence is sufficient to show that there was an increase in disability during such service, thereby triggering the presumption of aggravation of the Veteran's pre-existing bilateral hearing loss.  See Wagner, 370 F.3d at 1096; Jensen v. Brown, supra.

With the Veteran having established the presumption of aggravation, the Board observes that the February 2001 opinion of record does not address the question of whether the increase in disability of the Veteran's pre-existing bilateral hearing loss was due to the natural progress of the disease.  Therefore, a remand is necessary to obtain such an opinion.  (Given that the Veteran has stage IV bone cancer, the Board finds it most appropriate to attempt to obtain an opinion without scheduling a VA examination.)

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to an appropriate examiner for the purpose of obtaining medical guidance concerning aggravation of the Veteran's pre-existing bilateral hearing disability.  Following a complete review of the claims file, the examiner is asked to address the following question:

Was the Veteran's bilateral hearing loss, which was noted upon entry into active duty, aggravated beyond its natural progression by military noise exposure?

In making this assessment, the examiner is asked to consider: 

(a)  The Veteran served on active duty with the United States Navy from January 1961 to January 1963.  He has described his military noise exposure as follows: in a January 2000 statement, the Veteran reported that he "was aboard ship and we would have training exercise's and we would fire 5" powder guns.  I was a gunner's mate and was directly involved in the firing of the guns."  He reported he would be unable to hear for three or four days after a training mission and that he was never given hearing protection.  In this statement and in a July 2001 statement, the Veteran reported that he served on an aircraft carrier and was exposed to constant noise from jets taking off and landing.  He also reported that the quarters in which he slept were directly under the flight deck.  He reported he was exposed to the noise of the catapult and the hooking of the planes when they landed.  

(b)  Audiometry examinations dated January 16, 1961, January 19, 1961, and February 2001.  In particular, please discuss the significance of any shifts in auditory thresholds that are found to have occurred between January 1961 and February 2001.  (Please convert the audiometry findings from the January 1961 reports from ASA to ISO units.)

(c)  A July 1961 record notes that the Veteran reported he is losing the hearing in his left ear.  He reported that he "has always had trouble hearing from left ear - now claims that he has more difficulty than ever."

(d)  The February 2001 VA examination report describes the Veteran's pre-service and post-service noise exposure as follows: The Veteran reported having been exposed to noise from jet engines and powder charges in service, his post-service work operating farm machinery and working in a slaughterhouse, and his pre-service and post-service hunting with rifles and shotguns.  

(e)  A February 2000 medical opinion from the Veteran's private otolaryngologist opines that, based on audiological testing and his reports of in-service noise exposure but no post-service noise exposure, "[i]t would appear that his hearing loss is most probably predominantly related to the noise exposure while on his military duty."  

(f)  An August 2010 opinion from the Veteran's private otolaryngologist (who is not the otolaryngologist who provided the February 2000 opinion) opines that "any reasonable assessment of his history and his audiologic profile would indicate that his military service did contribute to his sensorineural hearing thresholds."  

Each opinion in the report must be accompanied by a well-reasoned rationale based on the facts of record and sound medical principles, including the use of medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


